DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on February 10, 2020.  Claims 1-13 and 15-16 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

	Information Disclosure Statement
The information disclosure statement submitted on May 22, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (Non-Patent Literature – “LTE-NR coexistence for DL” – 3GPP TSG RAN WG1) in view of Huawei et al. (hereinafter Huawei) (Non-Patent Literature – “Overview of NR UL for LTE-NR coexistence” – 3GPP TSG RAN WG1).
Regarding claims 1 and 7, Samsung teaches and suggests a base station and method of transmitting and receiving a signal by a base station (BS) in a wireless communication system, the method comprising: receiving a message including information associated with another BS from the other BS; and communicating with a user equipment (UE) in a specific frequency band based on the information associated with the other BS, wherein the specific frequency band is a frequency band adjacent to the frequency band used by the other BS (pages 2-3, sections 2-3; teaches the base station transmitting and receiving information on a TDD DL/UL configuration for LTE-NR co-existence and supporting efficient adjacent channel co-existence).
However, Samsung may not expressly disclose a specific frequency band based on the information associated with the other BS, wherein the specific frequency band is a frequency band included in a frequency band used by the other BS.
Nonetheless, in the same field of endeavor, Huawei teaches and suggest a specific frequency band based on the information associated with the other BS, wherein the specific frequency band is a frequency band included in a frequency band used by the other BS (page 5, section 2.2.4.1; teaches a network indicates UL information and a DL frequency to an NR UE, where the UE selects a suitable UL frequency to perform a UL initial access).


Regarding claims 2 and 8, Samsung, as modified by Huawei, further teaches and suggests wherein the information associated with the other BS includes one or more of: information about ON and OFF of a small cell connected to the other BS; information about one or more of a discovery reference signal (DRS) configuration, a multimedia broadcast multicast service single frequency network (MBSFN) configuration, a sounding reference signal (SRS) configuration, a time division duplex (TDD) uplink/downlink (UL/DL) configuration, the number of common reference signal (CRS) antenna ports, and a channel state information-reference signal (CSI-RS) configuration of the other BS; information about a synchronization timing or a synchronization offset between the BS and the other BS; information about one or more of a physical random access channel (RACH) resource region, a physical uplink control channel (PUCCH) resource region, and a physical downlink control channel (PDCCH) resource region, allocated by the other BS; and information related to a timing advance (TA) value of the UE, measured by the other BS (pages 2-3, sections 2-3; teaches the base station transmitting and receiving information on a TDD DL/UL configuration for LTE-NR co-existence and supporting efficient adjacent channel co-existence).

claims 3 and 9, Samsung, as modified by Huawei, further teaches and suggests wherein the information associated with the other BS includes information about a reserved resource region defined by the other BS (page 1, section 1; teaches avoiding collision by using reserved resources). 

Regarding claims 4 and 10, Samsung, as modified by Huawei, further teaches and suggests wherein the information associated with the other BS includes one or more of information about a resource determined by the other BS to be usable by the BS and information about a resource determined by the other BS not to be usable by the BS (page 1, section 1; teaches DL/UL interference with the LTE resources in avoided by semi-static DL/UL transmission direction configuration for NR). 

Regarding claims 5 and 11, Samsung, as modified by Huawei, discloses the claimed invention, but may not expressly disclose transmitting a message including the information associated with the other BS to the UE. 
Nonetheless, Huawei further teaches and suggests transmitting a message including the information associated with the other BS to the UE (page 5, section 2.2.4.1; teaches a network indicates UL information and a DL frequency to an NR UE, where the UE selects a suitable UL frequency to perform a UL initial access).

Regarding claims 6 and 12, Samsung, as modified by Huawei, further teaches and suggests transmitting a message including information about a resource to be used for communication with the UE to the other BS (pages 2-3, sections 2-3; teaches the base station transmitting and receiving information on a TDD DL/UL configuration for LTE-NR co-existence and supporting efficient adjacent channel co-existence). 

Regarding claim 13, Samsung teaches and suggests a method of transmitting and receiving a signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving an indication of a resource to be used for communication with a base station (BS) from the BS; and communicating with the BS, wherein the resource to be used for communication with the BS is determined based on a message including information associated with another BS, and wherein the specific frequency band is a frequency band adjacent to the frequency band used by the other BS (pages 2-3, sections 2-3; teaches the base station transmitting and receiving information on a TDD DL/UL configuration for LTE-NR co-existence and supporting efficient adjacent channel co-existence).
However, Samsung may not expressly disclose a specific frequency band based on the indication of the resource to be used for communication with the BS, and wherein the specific frequency band is a frequency band included in a frequency band used by the other BS.
Nonetheless, in the same field of endeavor, Huawei teaches and suggest a specific frequency band based on the indication of the resource to be used for communication with the BS, and wherein the specific frequency band is a frequency band included in a frequency band used by the other BS (page 5, section 2.2.4.1; teaches a network indicates UL information and a DL frequency to an NR UE, where the UE selects a suitable UL frequency to perform a UL initial access).
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (Non-Patent Literature – “LTE-NR coexistence for DL” – 3GPP TSG RAN WG1) in view of Huawei et al. (hereinafter Huawei) (Non-Patent Literature – “Overview of NR UL for LTE-NR coexistence” – 3GPP TSG RAN WG1), and further in view of ADJAKPLE et al. (hereinafter Adjakple) (U.S. Patent Application Publication # 2020/0205156 A1).
Regarding claims 15 and 16, Samsung, as modified by Huawei, discloses the claimed invention, but may not expressly disclose wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station and/or a network. 
Nonetheless, in the same field of endeavor, Adjakple teaches and suggests wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station and/or a network ([0232]; [0241]; [0260]; teaches the WTRU communicating with another UE, base station, or WTRU as a vehicle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the WTRU communicating with another UE, base station, or WTRU as a vehicle as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 25, 2021